Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 10, 1961 after a jury trial, convicting him of burglary in the second degree and of assault in the third degree, and imposing sentence. Judgment affirmed. In our opinion, People v. Krevoff (11 A D 2d 1053) is distinguishable. In the case at bar there is evidence from which the conclusion may be fairly drawn that there was a breaking; in the Krevoff case there was no such evidence. Beldoek, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.